Case 1:20-cv-00903-LMB-TCB Document 32 Filed 04/16/21 Page 1 of 4 PageID#  780
                                                                       RECEIVED
                                                                                              MAILROOM



                                                                                          /it'K 16 2021
                          IN THE UNITED STATES DISTRICT COURT
                                                                                      CLERK, U.S. DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                             ALEXANDRIA VIR(-,IMIA
                                  Alexandria Division




 Mitchell Apper,/7ro se
 Sukkat Shalom 1/15
 Jerusalem, 943051
 Israel
mapper@,pobox.com
(+972)58-659-7088




 Stephen Thaler, an individual                       Case No. l;20-cv-00903


                     Plaintiff,                      Hearing Date: 3/29/2021
                                                     Time: 10:00 a.m.

 V.

                                                    [PROOF OF SERVICE FOR AMICUS
 Andrei lANCU,in his official capacity as            CURIAE MOTION AND
                                                     MEMORANDUM OPPOSING MOTION
 Under Secretary of Commerce for Intellectual
                                                     FOR SUMMARY JUDGMENT]
 Property and Director of the United States
 Patent and Trademark Office, and United
 States Patent and Trademark Office


                  Defendant.




                                                           Dated this 24'"'^ day of February, 2021

                                                                    /s/ Mitch Apper

                                                                      Mitchell Apper,pro se




                           THE POLL Y OF ARTIFICIAL INTELLIGENCE AS INVENTOR
 AMICUS CURIAE MEMORANDUM OPPOSING MOTION FOR SUMMARY JUDGMENT - 1:20-CV-00903
Case 1:20-cv-00903-LMB-TCB Document 32 Filed 04/16/21 Page 2 of 4 PageID# 781




In connection with the "Motion to Take Leave -Amicus Curiae" and the Amicus Curiae


 Memorandum that I filed with this Court on 23 February, 2021, 1 served plaintiff Stephen Thaler

 by email and the USPTO staff by email on that same date, 23 February, 2021.




 Both parties acknowledged by email that they received said documents.




 Please see the attached emails which evidence this proof of service. Thank you.




/s/ Mitchell Apper

 Mitchell Apper, pro se




                          THE FOLLY OF ARTIFICIAL INTELLIGENCE AS INVENTOR
 AMICUS CURIAE MEMORANDUM OPPOSING MOTION FOR SUMMARY JUDGMENT - l:20-CV-00903
                                                 Case 1:20-cv-00903-LMB-TCB Document 32 Filed 04/16/21 Page 3 of 4 PageID# 782




                                                R<i;?er/icc Of AmicijsCutiae Motion aftdMomofarWum in OODOSidontoMSJ;Stephen Thater v.,Andteittncu {USPTO! -'Ca5e-,l:20-w-00903(Eastern Ol5tffcto?.yif5i(iiai» DAOUS
F
I
H ;Li. ii'4                                      lii- &- B-                 E :g- F ■
Dvl*l«    Rcc'1' Rspll' Forwwd %'*n»chmenl       Move    Junk    Ruk9     R«adyUm«ad Cat^Qorixe   FoBow


          Re: Service of Amicus Curiae Motion and Memorandum in Opposition to MSJ;Stephen Thaler v. Andrei lancu(USPTO)- Case l:2b-cv-00903(Eastern District
          of Virginia)
                                                                                                                                                                                                                       foday ai 12:3S AM
               Ryan Abbott <ryan@bnsklaw.com>
             Tb;   Mrlohott Appof; Oeoff Nori



   Mr.Apper,

   We've received your documents. Thanks for your Interest in the case.

   Best regards,

   Ryan


   Ryan Abbott
   Partner
   Fyan.@hn5Waw,com
   T 310-593-9890 IC 310-699-44311 F 310-593-9980
   Brovm, Neri,Smith & Khan, LLP 111601 Wilshire BlvA, Suite 2080
                                                                |Los Angeles,CA 90025
   bi»)sla¥fi.cc!m I ©bnsklaw


   notify me immediately by reply e-mail aitd then delete this message.


   Fn>m: Mitchell 1
   Date: Tuesday, February 23,2021 at 11:15 AM
   To: Geoff Neri <geoffi5>bnskl3w.com>. Ryan Abbott <rvangbn5klaw.com>
   Subject: Service of Atnlcus Curiae Motion and Memorandum in Opposltiort to MSJ;StephenThaler v. Andrei lancu(USFTOJ- Case l;20-cv-00903(Eastern District of Virginia)

   HI Mr. Abort and Mr Neri.

   Earlier today 1 sent you both some documents: a Memorandum and a Motion, that I submitted to the Court as an amicus.
   Would you kindly shoot me an email confirmation that you received the email with the documents that I sent?
   Thank you.

   Best regards,
   Mitch Apper
   roapper@pcibox-coin




                                                                                       THE FOIL y OF ARTIFICIAL INTELLIGENCE /4S INVENTOR

                                          AMICDS CURIAE MEMORANDUM OPPOSING MOTION FOR SUMMARY JUDGMENT - 1;20-CV-00903
                                               Case 1:20-cv-00903-LMB-TCB Document 32 Filed 04/16/21 Page 4 of 4 PageID# 783


                                                                                                                                                                   v!   w/oj




       ^ ^ ^                       *     ■     mm                                 mm
      ftvtfly   A«0lv   Fofv>«rd   'AOKlKWrt    Move    Awtk                     C*1egc«^£e   Puiio<v


      RE:Service of Amicus Curiae Motion and Memorandum In Opposition to MSJ;Stephen Thaler v. Andrei lancu(USPTO)- Case 1:20-cv--00903(Eastern District
      of Virginia)
            Barghaan,D«nni»(USAVAE) <D«nnJ8.Barg^n@UBdoj.sov>                                                                                                                  today atr^APW

            lb:    MitchMAc««r; Cs       MarG(Mti.ScNo«n»BtdtMJSPTO£OV; L*ufii.P«UHU>n^SPTO.COV: CMnvn.K)niteUSPTO.GOV   v


Tbev were received. Mr. Aoper. Thank you.



Dennis Barghaan
Deputy Chief, Crvil Orvisiort
Eastern District of Virginia
(703)29B-3891




Frcm; Mitchell Apper <maBPcrt5iapbox.com>
Sent:Wednesday, February 24,20216:53 AM
lb;Barghaan, Dennis(USAVAE) <DBafi^ta3ntSui3,dot.Bov>

Sul^ect:Service ofAmkus Curiae Motion and Memorarsdum In Opposition toMSJ; Stephen Thaler v.Andral lancu(USPTO)- Case l;2(Vor009(13(Eastern DIstrtctof Virginia)

H Mr.Batghaaan, Mr. Kim, Ms. Peterson and Ms. Schoenfeld,

Yesterday I sent you both some documents;a Memor»idum and a Motion,that I submitted to the Court as an amicus.
Would you Mndly shoal me an email cwiftrmatSon that you received the email with the documents that 1 sent?
Thank you.

Best regards,
Mitch Apper
n»epfiieRDt»K.cmt




                                                                                    THE FOIL r OF ARTIFICIAL INTFLLIGFNCF AS INVENTOR

                                             AMICUS CURIAE MEMORANDUM OPPOSING MOTION FOR SUMMARY JUDGMENT - 1:20-CV-00903
